         Case 2:20-cv-00398-JMG Document 39 Filed 08/18/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

SOUTHEAST POWER GROUP, INC.,              :
AKA SOUTHEAST DEISEL CORP.,               :
               Plaintiff,                 :
                                          :
                  v.                       :                 Civil No. 2:20-cv-00398-JMG
                                          :
SAP AMERICA, INC.                          :
                  Defendant.              :
__________________________________________


                                             ORDER

       AND NOW, this 18th day of August, 2020, for the reasons set forth in the accompanying

memorandum opinion, IT IS HEREBY ORDERED that Southeast’s motions to stay proceedings

and discovery, ECF Nos. 10 and 23, are GRANTED pending the resolution of the appeal in the

Eleventh Circuit. SAP’s motion to dismiss, ECF No. 6, and Vision 33’s motion to quash subpoena

duces tecum, ECF No. 32 are DENIED without prejudice. The parties are DIRECTED to file a

status report on the appeal under this docket every thirty (30) days.


                                              BY THE COURT:



                                              /s/ John M. Gallagher
                                              JOHN M. GALLAGHER
                                              United States District Court Judge
